                  Case 3:19-cv-06227 Document 1 Filed 12/20/19 Page 1 of 8




 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA
 8    SNOQUALMIE INDIAN TRIBE, a                      Civil Action No.
      federally recognized Indian tribe on its own
 9    behalf and as parens patriae on behalf of its
      members,                                        COMPLAINT FOR DECLARATORY
10
             Plaintiff,                               RELIEF AS TO TREATY STATUS AND
11                                                    INJUNCTIVE RELIEF
      v.
12
      STATE OF WASHINGTON; and
13    GOVERNOR JAY INSLEE and
      WASHINGTON DEPARTMENT OF FISH
14    AND WILDLIFE DIRECTOR KELLY
      SUSEWIND, in their official capacities,
15
             Defendants.
16
17                                          INTRODUCTION
18          1.      Plaintiff Snoqualmie Indian Tribe (“Tribe”), a federally-recognized sovereign
19   Indian tribe, seeks a declaration as to its status as a signatory to the Treaty with the Duwamish,
20   Suquamish, et al. (“Treaty of Point Elliott”), January 22, 1855, Art. V, 12 Stat. 927, entered into
21   with the United States of America for the “privilege of hunting and gathering roots and berries on
22   open and unclaimed lands” off-reservation throughout the modern day state of Washington, and
23   injunctive relief to compel Defendants to comply with Federal law.
24          2.      The Tribe asks this Court to declare that the Tribe (1) is a signatory to the Treaty
25   of Point Elliott and (2) the Tribe’s reserved rights under the Treaty of Point Elliott have not been
26   abrogated by Congress.
27
28
     COMPLAINT - 1                                                                 KILPATRICK, TOWNSEND & STOCKTON LLP
     CIVIL ACTION NO.                                                                  1420 FIFTH AVENUE, SUITE 3700
                                                                                            SEATTLE, WA 98101
                                                                                                (206) 467-9600
                  Case 3:19-cv-06227 Document 1 Filed 12/20/19 Page 2 of 8




 1          3.      This action focuses solely on the propriety of the Defendants’ actions denying

 2   Treaty status in the context of hunting and gathering. This action does not seek to adjudicate the

 3   scope of those rights.

 4                                    JURISDICTION AND VENUE

 5          4.      This Court has jurisdiction under: (a) 28 U.S.C. § 1331, because this is an action

 6   arising under the Constitution, laws or treaties of the United States; and (b) 28 U.S.C. § 1362,

 7   because this is an action brought by an Indian tribe with a governing body duly recognized by

 8   the Secretary of the Interior, wherein the matter in controversy arises under the Constitution,

 9   laws, and treaties of the United States; and (c) 28 U.S.C. § 2201, because this is an action

10   seeking a declaration in a case of actual controversy within the jurisdiction of the Court. This

11   Court has jurisdiction over the claim that arises under the Washington State Constitution

12   pursuant to 28 U.S.C. § 1367.

13          5.      Venue lies in this Court under 28 U.S.C. § 1391(b) because it is the District in

14   which any Defendant resides and it is the District in which a substantial part of the events or

15   omissions giving rise to the claim occurred.

16                                                  PARTIES

17          6.      Plaintiff is a federally recognized sovereign Indian tribe with its governmental

18   offices located at 9571 Ethan Wade Way SE, Snoqualmie, Washington 98065. See, e.g., Indian

19   Entities Recognized and Eligible to Receive Services From the United States Bureau of Indian

20   Affairs, 84 Fed. Reg. 1200, 1203 (Feb. 1, 2019). The Tribe operates pursuant to its Constitution

21   dated June 24, 2006, as amended. The Snoqualmie Tribal Council has primary responsibility to

22   protect the welfare of Snoqualmie Tribal members, and exercise governmental control over

23   Tribal lands. The Snoqualmie Indian Reservation is located on lands held in trust by the United

24   States on behalf of the Tribe near Snoqualmie, Washington. The Tribe manages hunting and

25   gathering resources, and authorizes and regulates its Tribal members’ exercise of the “privilege

26   of hunting [and] gathering roots and berries” pursuant to Tribal Code. The Tribe brings this

27
28
     COMPLAINT - 2                                                                 KILPATRICK, TOWNSEND & STOCKTON LLP
     CIVIL ACTION NO.                                                                  1420 FIFTH AVENUE, SUITE 3700
                                                                                            SEATTLE, WA 98101
                                                                                                (206) 467-9600
                   Case 3:19-cv-06227 Document 1 Filed 12/20/19 Page 3 of 8




 1   action on its own behalf and as parens patriae on behalf of its members who exercise treaty-

 2   reserved rights.

 3          7.      Defendants are the State of Washington (“State”), and State officials responsible

 4   for the implementation and enforcement of the State’s hunting and gathering laws and

 5   regulations. As described more fully below, Defendants have and continue to deprive the Tribe

 6   of the exercise of the hunting and gathering rights reserved by it and guaranteed to it by the

 7   Treaty of Point Elliott as follows:

 8                  (a)     Defendant Jay Inslee is Governor of Washington and is sued in his official

 9   capacity as Washington’s chief executive officer. The Governor has a constitutional obligation to

10   “see that the laws are faithfully executed.” Wash. Const. art. III, § 5.

11                  (b)     Defendant Kelly Susewind is sued in his official capacity as the Director

12   of the Washington Department of Fish and Wildlife (“WDFW”) and exercises authority granted

13   to him under Washington law and/or delegated to him by the Governor, including the authority

14   to implement and enforce State hunting laws.

15                                         STATEMENT OF FACTS

16   Snoqualmie Pre-Treaty Hunting and Gathering

17          8.      Since time immemorial, hunting and gathering has been a way of life for the

18   Snoqualmie people.

19          9.      In Snoqualmie Tribe of Indians v. United States, 372 F.2d 951 (Ct. Cl. 1967), the

20   court found that “the Snoqualmie were land hunters” and that “Snoqualmie relied on hunting for a

21   large part of their subsistence.” The Court of Claims further noted that “the Snoqualmie Indians,

22   who had horses, were rated as one of the better hunting tribes[,]” and that “the Snoqualmie …

23   wandered and roamed through the Cascade Mountains on hunting expeditions.”

24   Snoqualmie Signatories to the Treaty of Point Elliott

25          10.     In 1854 and 1855, the United States and various tribes signed treaties commonly

26   known as the “Stevens Treaties”. In the Stevens Treaties, the tribes relinquished their interests in

27
28
     COMPLAINT - 3                                                                 KILPATRICK, TOWNSEND & STOCKTON LLP
     CIVIL ACTION NO.                                                                  1420 FIFTH AVENUE, SUITE 3700
                                                                                            SEATTLE, WA 98101
                                                                                                (206) 467-9600
                     Case 3:19-cv-06227 Document 1 Filed 12/20/19 Page 4 of 8




 1   most of the Washington Territory; however, the tribes expressly reserved to themselves certain

 2   rights.

 3             11.    In Article V of the Treaty of Point Elliott, the tribes expressly reserved to

 4   themselves:

 5             The right of taking fish at usual and accustomed grounds and stations is further secured to
               said Indians in common with all citizens of the Territory, and of erecting temporary houses
 6
               for the purpose of curing, together with the privilege of hunting and gathering roots and
 7             berries on open and unclaimed lands. Provided, however, that they shall not take shell-fish
               from any beds staked or cultivated by citizens.
 8
               12.    At the time of the Treaty of Point Elliot, the Snoqualmie consistent of eighteen or
 9
     more winter villages under the leadership of Chief Pat Kanim. The Tribe is a signatory to the
10
     Treaty of Point Elliott under its Chief Pat Kanim. Among the other thirteen Snoqualmie signors
11
     of the Treaty, who continued as important sub-chiefs in the ensuing years, were: John Kanim
12
     (listed as John Kanam in the Treaty), Klemish Kanam (spelled as Klemsh-ka-nam in the Treaty),
13
     Hutty Kanim, and Chush Kanim.
14
               13.    Numerous Federal Court and Indian Claims Commission cases confirm the Tribe
15
     was a treaty signatory. See U.S. v. Washington, 641 F. 2d 1368, 1370, n. l (9th Cir. 1981) (“The
16
     Duwamish, Samish, Snohomish, and Snoqualmie Tribes were parties to the Treaty of Point
17
     Elliott, 12 Stat. 927 (signed January 22, 1855; ratified March 8, 1859; proclaimed April 11,
18
     1859).”) (emphasis added); Snoqualmie Indian Tribe, et al. v. United States, 9 Ind. CL Comm. 25,
19
     48 (June 30, 1960) (recognizing Snoqualmie title to lands ceded under the Treaty of Point Elliott);
20
     Snoqualmie Indian Tribe, et al. v. United States, 15 Ind. Cl. Comm. 267, 310, 314 (May 7, 1965)
21
     (finding that “Governor Stevens concluded the Treaty at Point Elliott on January 22, 1855 with . .
22
     . Snoqualmie”); Upper Skagit Tribe of Indians, et al. v. United States, 13 Ind. Cl. Comm. 583,
23
     585-86, 588 (Aug. 13, 1964) (finding that “Snoqualmie” were among the signatories to the Treaty
24
     of Point Elliott, and awarding Snoqualmie monetary compensation).
25
               14.    Most recently, the United States noted that “The Snoqualmie tribe was
26
     acknowledged by the Treaty of Point Elliott in 1855 and continued to be acknowledged after that
27
28
     COMPLAINT - 4                                                                  KILPATRICK, TOWNSEND & STOCKTON LLP
     CIVIL ACTION NO.                                                                   1420 FIFTH AVENUE, SUITE 3700
                                                                                             SEATTLE, WA 98101
                                                                                                 (206) 467-9600
                      Case 3:19-cv-06227 Document 1 Filed 12/20/19 Page 5 of 8




 1   point” in the Assistant Secretary of the Interior’s 1997 Summary Under the Criteria and Evidence

 2   for Final Determination of Federal Acknowledgement of the Snoqualmie Tribal Organization,

 3   which confirmed Snoqualmie’s continuous and unbroken tribal organizational structure from

 4   Treaty times to the present day.

 5              15.    The Tribe reserved to itself the same rights and privileges as the other Indian treaty

 6   signatories of the Treaty of Point Elliott.

 7              16.    At no time has Congress abrogated the Tribe’s rights under the Treaty of Point

 8   Elliott.

 9   Prior State Position Recognizing Tribe’s Treaty Status

10              17.    On April 16, 1969, Walter Neubrech, Chief of the Enforcement Division of the

11   Washington Department of Game, issued a letter providing that the Tribe could participate in a

12   deer hunt within the entirety of the Point Elliott ceded area because “The above described lands

13   were ceded to the United States Government by the Snoqualmie and other tribes. It is on this land

14   that tribes who were a party to the Elliott Treaty may hunt or fish without first acquiring a license

15   but who are required to abide by all other necessary conservation laws.”

16              18.    This letter establishes the WDFW’s previously long-held and correct recognition

17   of Snoqualmie as a Treaty signatory with reserved rights thereunder.

18   State’s 2019 Adverse Actions

19              19.    WDFW provides a process whereby Washington State Indian tribes who are

20   signatories to the Stevens Treaties can obtain traditional area hunting designations from the State.

21              20.    A number of Washington State Indian tribes who are signatories to the Stevens

22   Treaties have sought and received such a designation.

23              21.    By letter dated May 7, 2019, WDFW sent a letter to various Washington State

24   Indian tribes who are signatories to the Stevens Treaties that WDFW intends to update the

25   procedural guidelines for evaluating a tribe’s asserted traditional hunting area and seeking input

26   from certain tribes on those revisions.

27              22.    The Tribe did not receive a copy of that letter.

28
     COMPLAINT - 5                                                                    KILPATRICK, TOWNSEND & STOCKTON LLP
     CIVIL ACTION NO.                                                                     1420 FIFTH AVENUE, SUITE 3700
                                                                                               SEATTLE, WA 98101
                                                                                                   (206) 467-9600
                   Case 3:19-cv-06227 Document 1 Filed 12/20/19 Page 6 of 8




 1           23.     On or about June 30, 2019, the Tribe sent a letter to WDFW expressing its dismay

 2   that it was excluded from the May 7, 2019 letter, and providing information supporting the fact

 3   that the Tribe is a signatory to Treaty of Point Elliott.

 4           24.     By letter dated September 24, 2019, WDFW sent a letter to the Tribe, signed by

 5   Defendant Susewind, indicating that “the Snoqualmie Tribe does not have off-reservation hunting

 6   and fishing rights under the Treaty of Point Elliott.”

 7           25.     In a subsequent letter dated October 15, 2019, Defendant Susewind invited various

 8   Tribal leaders to an “October 30, 2019 meeting regarding WDFW’s procedural guidelines to

 9   evaluate treaty tribes’ asserted traditional hunting areas” and “to also discuss a process at the

10   meeting on how best to consult with you on those guidelines.” The letter was not sent to the Tribe

11   and contained an attachment that did not list the Tribe as a Tribe with Treaty status.

12           26.     On December 11, 2019, representatives for the Tribe met with Defendant Susewind

13   and representatives of WDFW in an effort to avoid litigation. On December 17, 2019, WDFW

14   reiterated its position that the Tribe does not have Treaty rights.

15           27.     The Tribe’s treaty reserved off-reservation hunting and gathering rights, which

16   have never been abrogated by Congress, have been and continue to be directly and adversely

17   impacted by Defendants’ conduct which deny to the Tribe the benefit of their treaty-reserved rights

18   as a Treaty signatory.

19                                       FIRST CAUSE OF ACTION

20                                       (Declaration of Treaty Status)

21           28.     Plaintiff hereby incorporates all preceding paragraphs of this Complaint as if fully

22   set forth herein.

23           29.     The Tribe is a signatory to the Treaty of Point Elliott.

24           30.     As a tribe that signed the Treaty of Point Elliott and has maintained a continuous

25   organized structure since, the Tribe is entitled to exercise rights thereunder.

26           31.     The Tribe’s treaty reserved hunting and gathering rights are a property right

27   which is protected by Article V of the United States Constitution, as applied through the

28
     COMPLAINT - 6                                                                     KILPATRICK, TOWNSEND & STOCKTON LLP
     CIVIL ACTION NO.                                                                      1420 FIFTH AVENUE, SUITE 3700
                                                                                                SEATTLE, WA 98101
                                                                                                    (206) 467-9600
                     Case 3:19-cv-06227 Document 1 Filed 12/20/19 Page 7 of 8




 1   Fourteenth Amendment, which cannot be deprived without due process of law and just

 2   compensation.

 3           32.      Treaties are the supreme law of the land, and are binding within the territorial

 4   limits of the states, and can only be modified or abrogated by an act of Congress. U.S. Const.,

 5   art. VI, cl. 2. The Tribe’s reserved treaty hunting and gathering rights are privileges recognized

 6   by the U.S. Constitution and the Tribe’s treaty with the United States.

 7           33.      There is no act of Congress modifying or abrogating the Tribe’s treaty rights.

 8           34.      The Tribe’s treaty reserved off-reservation hunting and gathering rights continue

 9   against the United States and its grantees, as well as against the State and counties, and their

10   grantees.

11                                     SECOND CAUSE OF ACTION

12                                     (Violation of Equal Protection)

13           35.      Plaintiff hereby incorporates all preceding paragraphs of this Complaint as if fully

14   set forth herein.

15           36.      The Equal Protection Clauses of the Fourteenth Amendment to the United States

16   Constitution and Washington Constitution at Article 1, Section 12 both require that persons

17   similarly situated with respect to the legitimate purpose of the law receive like treatment.

18           37.      Acting under color of state law, Defendants have denied the Tribe and its

19   members the same protection of fundamental rights afforded to other Washington State Indian

20   tribes who were treaty signatories and their members.

21           38.      The Tribe’s treaty hunting and gathering rights may not be qualified by any action

22   of the State.

23           39.      The Tribe’s members have, are and continue to be harmed by the actions of

24   Defendants unlawfully treating the Tribe and its members differently than similarly situated

25   Washington State Indian tribes who were treaty signatories when they omit the Tribe from the

26   list of tribes with reserved hunting and gathering rights secured under the Treaty of Point Elliott,

27
28
     COMPLAINT - 7                                                                  KILPATRICK, TOWNSEND & STOCKTON LLP
     CIVIL ACTION NO.                                                                   1420 FIFTH AVENUE, SUITE 3700
                                                                                             SEATTLE, WA 98101
                                                                                                 (206) 467-9600
                   Case 3:19-cv-06227 Document 1 Filed 12/20/19 Page 8 of 8




 1   seek to deny the Tribe’s treaty status, and exclude the Tribe from opportunities pertaining to

 2   Treaty hunting and gathering on that basis.

 3                                       PRAYER FOR RELIEF

 4          WHEREFORE, the Tribe prays for the following relief:

 5          A.      For a declaration that the Tribe is a signatory to the Treaty of Point Elliott and that

 6   such rights have not been abrogated by Congress;

 7          B.      For an injunction requiring Defendants to comply with Federal law; and

 8          C.      For such other relief as the Court deems just, equitable and proper.

 9
10   DATED this 20th day of December, 2019.

11                                                    By: /s/ Rob Roy Smith
                                                        Rob Roy Smith, WSBA No. 33798
12
                                                        Email: RRSmith@kilpatricktownsend.com
13                                                      Rachel B. Saimons, WSBA # 46553
                                                        Email:RSaimons@kilpatricktownsend.com
14                                                      Claire R. Newman, WSBA No. 46200
                                                        Email: CNewman@kilpatricktownsend.com
15                                                      Kilpatrick Townsend & Stockton LLP
16                                                      1420 Fifth Avenue, Suite 3700
                                                        Seattle, Washington 98101
17                                                      Tel: (206) 467-9600
                                                        Fax: (206) 623-6793
18
                                                         Attorneys for Snoqualmie Indian Tribe
19
20
21
22
23
24
25
26
27
     72425029V.2
28
     COMPLAINT - 8                                                                  KILPATRICK, TOWNSEND & STOCKTON LLP
     CIVIL ACTION NO.                                                                   1420 FIFTH AVENUE, SUITE 3700
                                                                                             SEATTLE, WA 98101
                                                                                                 (206) 467-9600
